       Case 1:16-cv-04219-SCJ Document 117 Filed 01/31/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


THE DINNER BELL CAFÉ, INC., BILL’S
PIZZA PALM SPRINGS, and BILL’S          Case No. 1:16-CV-04219-SCJ
GRILL 1 LLC, individually and on behalf
of all others similarly situated,

                     Plaintiffs,

          v.

NORTH AMERICAN BANCARD, LLC,
and GLOBAL PAYMENTS DIRECT, INC.

                     Defendants.


                 NOTICE OF WITHDRAWAL OF MOTIONS
      On January 31, 2019, the undersigned counsel received electronic notice

that the following motions were being submitted to Judge Jones for his

consideration: Motion to Compel Discovery Responses [Doc. 104] and Motion to

Quash Subpoena to DiCello Levitt & Casey LLC and Motion for Protective Order

[Doc. 103]. Pursuant to the Stipulation Regarding Pending Discovery Motions

[Doc. 108], filed by Defendants on October 19, 2018, these Motions have been

withdrawn and need not be addressed by the Court.
 Case 1:16-cv-04219-SCJ Document 117 Filed 01/31/19 Page 2 of 3




Respectfully submitted, this 31st day of January, 2019.

                               /s/Adam J. Levitt
                               Adam J. Levitt (pro hac vice)
                               Amy Keller (pro hac vice)
                               Laura Reasons
                               Adam Prom
                               DiCello Levitt & Casey LLC
                               Ten North Dearborn Street
                               Eleventh Floor
                               Chicago, Illinois 60602
                               Phone: (312) 214-7900
                               Email: alevitt@dlcfirm.com
                                      akeller@dlcfirm.com

                               /s/ Jonathan M. Palmer
                               Kenneth S. Canfield
                               Ga. Bar No. 107744
                               Jonathan Palmer
                               Ga. Bar No. 453452
                               Doffermyre Shields Canfield
                                      & Knowles, LLC
                               1355 Peachtree Street, NE, Suite 1900
                               Atlanta, Georgia 30309
                               Phone: 404-881-8900
                               Email: kcanfield@dsckd.com
                               Email: jpalmer@dsckd.com

                               Attorneys for Plaintiffs
         Case 1:16-cv-04219-SCJ Document 117 Filed 01/31/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing NOTICE OF

WITHDRAWAL OF MOTION has been filed with the Clerk of Court using the

CM/ECF system which will automatically send e-mail notification of such filing to

the following attorneys of record:

       Rob Remar
       Joshua P. Gunnemann
       Julia B. Stone
       Cameron Roberts
       ROGERS & HARDIN LLP
       229 Peachtree Street, N.E.
       Atlanta, Georgia 30303
       rremar@rh-law.com
       jgunnemann@rh-law.com
       jstone@rh-law.com
       croberts@rh-law.com

       Dated: January 31, 2019                    /s/ Jonathan M. Palmer
                                                  Jonathan M. Palmer
